Citation Nr: 0725352	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 16, 
2004 for an increased rating for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1986 to 
August 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2007 the veteran testified at a Central Office Board 
hearing.  The veteran represented herself at the Board 
hearing, however she did not revoke power of attorney given 
to The American Legion.  During the Board hearing, the 
veteran appeared to raise a claim of clear and unmistakable 
error with an October 1994 rating decision that granted her 
initial claim for service connection for a low back disorder 
and assigned a noncompensable rating.  This theory of 
entitlement has not been developed for appellate review and 
the Board hereby refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection for low back disorder and a 
noncompensable rating was granted in a rating decision in 
October 1994. The veteran was notified of this decision in a 
letter the same month.

2.  Correspondence requesting benefits for the service-
connected low back disorder was received by VA from the 
veteran on September 16, 2004.  

3.  In September 2005, the RO assigned an effective date of 
September 16, 2004 for a 40 percent rating for a low back 
disorder.  




CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
2004, for the grant of a 40 percent rating for a low back 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate her claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an October 2004 VCAA letter, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete claim of entitlement to an increased rating, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
October 2004 VCAA letter was given in connection with the 
veteran's underlying claim for an increased rating and that 
such notice is valid since the veteran is appealing aspects 
of the rating decision which resulted from this claim.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  During the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in March 2006, the 
appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, a September 2005 rating decision granted the 
veteran an increased rating of 40 percent effective September 
16, 2004.  In September 2005 the veteran disagreed with the 
effective date for the 40 percent rating, and requested an 
earlier effective of August 1994, the date she was discharged 
from service.  

The veteran contends that she did not file a claim prior to 
September 16, 2004 because medical personnel informed her 
that she did not have enough information to substantiate her 
claim.  The record does not show nor does the veteran contend 
that prior to September 16, 2004 there was a formal or 
informal claim filed for an increased rating for a low back 
disorder.  

A careful review of VA and private medical records dated from 
the late 1990s to 2000s did not show an increase in severity 
of the service-connected low back disorder to warrant an 
increased rating.  The subsequently awarded 40 percent 
evaluation for a low back disorder was based on a January 
2005 VA examination and August 2005 addendum.  For the above 
reasons, an effective date prior to September 16, 2004 for a 
40 percent evaluation for a low back disability is not in 
order.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an effective date earlier than September 16, 
2004 for an increased rating for a low back disorder is 
denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


